Name: 78/684/EEC: Commission Decision of 25 July 1978 on the transport of 47 607 tonnes of cereals effected by the German intervention agency between 1 January 1971 and 31 December 1974 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-18

 Avis juridique important|31978D068478/684/EEC: Commission Decision of 25 July 1978 on the transport of 47 607 tonnes of cereals effected by the German intervention agency between 1 January 1971 and 31 December 1974 (Only the German text is authentic) Official Journal L 227 , 18/08/1978 P. 0031 - 0031++++COMMISSION DECISION OF 25 JULY 1978 ON THE TRANSPORT OF 47 607 TONNES OF CEREALS EFFECTED BY THE GERMAN INTERVENTION AGENCY BETWEEN 1 JANUARY 1971 AND 31 DECEMBER 1974 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 78/684/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 787/69 OF 22 APRIL 1969 ON THE FINANCING OF INTERVENTION EXPENDITURE IN RESPECT OF THE DOMESTIC MARKETS IN CEREALS AND RICE ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 496/77 ( 2 ) , AND IN PARTICULAR ARTICLE 4 ( 1 ) ( G ) THEREOF , WHEREAS ON 10 JULY 1974 THE GERMAN AUTHORITIES REQUESTED THE COMMISSION TO RECOGNIZE AS NECESSARY THE TRANSPORT BY ITS INTERVENTION AGENCY BETWEEN 1 JANUARY 1971 AND 31 DECEMBER 1974 OF 47 607 TONNES OF CEREALS HELD IN INTERVENTION ; WHEREAS THIS TRANSPORT HAD BEEN NECESSITATED BY TERMINATIONS OF LEASES ; WHEREAS THE COURT OF JUSTICE , IN CASE NO 47/75 ( 3 ) , HELD INTER ALIA THAT , IN THE ABSENCE OF GENERAL RULES , THE COMMISSION CANNOT HOLD THAT TRANSPORT IS NOT NECESSARY SOLELY BECAUSE IT WAS THE RESULT OF THE TERMINATION OF LEASES IF , GIVEN THE PARTICULAR CIRCUMSTANCES OF INTERVENTION AND OF ITS CONNECTION WITH THE MONETARY SITUATION , THE STORAGE SYSTEM OPERATED IN A STATE WHERE SUCH TERMINATION IS ALLOWED IS ECONOMICALLY SOUND ; WHEREAS IN THESE CIRCUMSTANCES IT SHOULD BE OFFICIALLY RECOGNIZED THAT THE TRANSPORT WITHIN GERMANY BETWEEN 1971 AND 1974 OF 47 607 TONNES OF CEREALS WAS NECESSARY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR CEREALS , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR THE PURPOSES OF REGULATION ( EEC ) NO 787/69 IT IS HEREBY FOUND THAT THE TRANSPORT WITHIN GERMANY BETWEEN 1 JANUARY 1971 AND 31 DECEMBER 1974 , AFTER THEY HAD BEEN TAKEN INTO INTERVENTION , OF 47 607 TONNES OF CEREALS WAS NECESSARY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 25 JULY 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 105 , 25 . 1 . 1969 , P . 4 . ( 2 ) OJ NO L 66 , 12 . 3 . 1977 , P . 3 . ( 3 ) ECR ( 1976 ) , P . 569 .